DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith Jr. (US 6,935,470).
In Re claim 1, Smith disclose a brake rotor assembly (figs. 2 and 3), comprising:  a structural part (12) having a receiving surface (see recesses 14) aligned perpendicularly to an axis of rotation of the structural part; and a friction surface (pads 18) fixably attached to the receiving surface (see screws 32) to form an annular braking surface arranged concentrically around the axis of rotation (see fig. 1); wherein the contact surface of the friction part is spaced (thickness of the pads 18) from the receiving surface.
In Re claim 22, see indented areas (recesses 14) in fig. 3.
In Re claim 23, see screws (32).
In Re claim 24, see retaining ridges (raised areas between recesses 14) in fig. 3.
In Re claim 26, the friction surface parts include at least one level of surface topography.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith Jr. (US 6,935,470) as applied to claim 1 above, and further in view of Meckel et al. (US 2011/0048871).
In Re claim 25, Smith Jr. fail to disclose that the friction surface parts have a wear and corrosion resistance coating.
Meckel et al. teach providing a friction surface (106, 110, 202, 302) of a brake rotor (100) with a wear and corrosion resistant coating (402; fig. 4) (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the friction surface parts of Smith Jr. to include a wear and corrosion resistant coating, as taught by Meckel et al., simply to improve the braking properties and extend the lifespan of the friction surface parts and rotor.
In Re claim 27, Smith Jr. fail to disclose that the friction surface parts have a wear and corrosion resistance coating.
Meckel et al. teach providing a friction surface (106, 110) of a brake rotor (100) with a multi-layer friction surface topography including channels and island formations (see 202, 204, 302; figs. 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the friction surface parts of Smith Jr. to include multi-layer friction surface topography including channels and island formations, as taught by Meckel et al., to create turbulence in air flow along the channels which improves the cooling effect and thus the braking properties of the friction surface (par. 0022).

Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) and are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657